PER CURIAM.
Appellant, the owner and holder of a promissory note, challenges a final summary judgment in favor of the appellee, a condominium association. The trial court found that (1) appellant failed to perform a condition precedent, reassigning certain assessment hens, required to bring an action to collect on the note, and (2) the purported release from liability of three individual condominium units released the appellee from liability.
We reverse the summary judgment because the inferences drawn most favorably to appellant suggest that the association did in fact receive the $200,000, it has not paid off the note, and it failed to properly record the assessment hens against the individual unit owners. Genuine issues of fact remain as to why the assessment hens, if there were any, were never recorded and whether the other documents are vahd if hens were not recorded.
We further determine that there are factual and legal issues to be resolved concerning the application of sections 718.116(l)(a) and 718.116(9), Florida Statutes, and the legal effect of the release óf three condominium units on the entire debt alleged to be owed by the condominium association.
The summary judgment is reversed.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.